DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-7 in the reply filed on 10/14/2021 is acknowledged.  The traversal is on the ground(s) that 1.) the LED light source in both Group I and Group II can simultaneously perform electrical-to-optical conversion on an electrical signal to generate an optical signal, and perform optical-to-electrical conversion on an optical signal to obtain an electrical signal, this technical feature is not disclosed in Yamada, therefore, Group I and Group II have corresponding special technical features; and 2.) the Office Action does not provide reasons or examples supporting the conclusion that examining all of the claims is burdensome to the Office.  
This is not found persuasive because 1.) contrary to the Applicant’s assertion, the technical feature of a LED light source which can “simultaneously perform electrical-to-optical conversion on an electrical signal to generate an optical signal, and perform optical-to-electrical conversion on an optical signal to obtain an electrical signal” is not shared by both Group I and Group II. While this feature may be present in Group I, the feature in question is entirely absent from Group II. Claim 8 (Group II) clearly and explicitly recites “at least two pairs of light emitting diode-light emitting diode (LED-LED) links” wherein a “first LED light source is configured to 
2.) The instant Application was filled under 35 U.S.C. 371. The Applicant is reminded that if an Application is filled under 35 U.S.C. 371, special international provisions regarding Unity of Invention apply. As such, Section 803 of the MPEP, as cited by the Applicant, does not apply in the case of Applications filled under 35 U.S.C. 371. The international provisions regarding Unity of Invention do not require the inclusion of reasons why there would be a serious search and/or examination burden if restriction were not required. Rather, Unity of Invention requires only a determination of whether the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). The Examiner directs the Applicant’s Attention to MPEP section 1850 which describes the requirements for Unity of Invention under 35 U.S.C. 371. As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of 

The requirement is still deemed proper and is therefore made FINAL.

Claims 8-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, the phrase "Bias Tee-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "Bias Tee-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Specifically, the use of the term “Bias Tee-like” renders it unclear whether or not the claimed circuit is actually a Bias Tee, and it is also unclear what other types of circuits are encompassed by “Bias Tee-like”.
Regarding Claim 2, Claim 2 recites the equations             
                
                    
                        e
                    
                    
                        [
                        α
                        (
                        V
                        -
                        V
                        0
                        )
                        ]
                    
                
            
         and             
                
                    
                        e
                    
                    
                        [
                        β
                        V
                        ]
                    
                
            
        . However, the claim fails to define α and β. Therefore, the scope encompassed by the equations is unclear.
Regarding Claim 5, the term "normal" in claim 5 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, nothing within the claims or Applicant’s specification defines what lighting or displaying conditions are considered “normal”. 


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent claim 1, Teng et al. CN 105915284 A (hereinafter Teng; provided machine translation relied upon for parenthetical citations) is considered to be the closest prior arte reference of record. Teng teaches A visible light communication transceiver (Fig. 1; Claim 1; Par. 2;  Par. 9-27; Par. 38-48), comprising: a light emitting diode (LED) light source (LEDs, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), a Bias Tee-like circuit (bias tree, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), a drive amplification module (amplifier and PIN/APD circuits in uplink direction, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), and an adaptive amplification and equalization module (amplifier, PIN/APD, and filter circuits in downlink direction, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), wherein the LED light source is connected to a port of the Bias Tee-like circuit (LEDs connected to bias tree, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), the drive amplification module is connected in parallel with the adaptive amplification and equalization module (uplink circuitry and downlink circuitry shown parallel to one another, Fig. 1), and the drive amplification module and the adaptive amplification and equalization module connected in parallel are connected to ports of the Bias Tee-like circuit (amplifier and PIN/APD circuits in uplink direction connected to bias tree, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48; amplifier, PIN/APD, and filter circuits in downlink direction connected to bias tree, Fig. 1; Claims 1-7; Par. 2;  Par. 9-27; Par. 38-48), the drive amplification module is configured to 
Teng does not teach the LED light source connected to a radio frequency and direct current hybrid port of the Bias Tee-like circuit; the drive amplification module and the adaptive amplification and equalization module both connected to a radio frequency port of the Bias Tee-like circuit; wherein a capability of the LED light source for responding to the second optical signal is negatively correlated with an optical power of the first optical signal; and wherein the adaptive amplification and equalization module is configured to adjust a gain of the second electrical signal based on the optical power of the first optical signal to obtain an electrical signal corresponding to the second optical signal. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Teng to include such features in view of any of the cited prior art references of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dietz et al. US 7072587 B2; Nishiyama US 2006/0133436 A1; Faifman US 6208446 B1; Kasper et al. US 2004/0208207 A1; Echols et al. US 2007/0292138 A1; Daghighian et al. US 2013/0200930 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DAVID W LAMBERT/Examiner, Art Unit 2636